PER CURIAM.
We find no abuse of discretion in the entry of a temporary injunction and the order denying a motion to dissolve same. See Daoud v. City of Miami Beach, 145 Fla. 449,199 So. 582 (1941); Wise v. Schmidek, 649 So.2d 336 (Fla. 3d DCA 1995). This affirmance, however, is without prejudice to the appellant (defendant in the trial court) seeking an increase in the amount of the injunction bond.1 See Parker Tampa Two, Inc. v. Somerset Dev. Corp., 544 So.2d 1018 (Fla.1989).
Affirmed without prejudice.

. The original amount of the bond was fixed ex parte and no adequate opportunity to contest the reasonableness of the amount of the bond has been accorded the defendant in the trial court.